J-S30040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NEVIN HALLACHER, JR.                        :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    LORETTA SCHICK                              :    No. 63 MDA 2021

               Appeal from the Order Entered December 22, 2020
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                  20-17755


BEFORE:      BENDER, P.J.E., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: JANUARY 14, 2022

        Nevin Hallacher, Jr. (Plaintiff) appeals, pro se, from an order of the Court

of Common Pleas of Berks County (trial court) requiring Loretta Schick

(Defendant) to give him access to a house that they jointly own to retrieve his

personal property from that house. For the reasons set forth below, we affirm.

        On November 13, 2020, Plaintiff commenced this action pro se by filing

a document titled as an emergency motion to gain access to co-owned real

property (the Emergency Motion).           In this filing, Plaintiff alleged that he and

Defendant, his mother, are co-owners of a house from which she evicted him

and sought a court order requiring Defendant to give him access to the house

to retrieve his personal property that was still in the house. Emergency Motion


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30040-21


¶¶3-12, 20-24, 30. Plaintiff did not file any complaint in this action seeking

an adjudication of his ownership rights in the house or seeking damages for

deprivation of those rights.

      On November 18, 2020, the trial court entered an order scheduling a

hearing on the Emergency Motion for December 2, 2020. Trial Court Order,

11/18/20. Plaintiff served the Emergency Motion on Defendant on November

13, 2020, but did not send the order scheduling the hearing to Defendant.

Plaintiff’s Answer to Defendant’s Motion for Reconsideration at 3 ¶7. At the

December 2, 2020 hearing, Plaintiff appeared and Defendant did not appear,

and the trial court entered Plaintiff’s proposed order.    Trial Court Order,

12/2/2020.

      On December 3, 2020, Defendant filed a motion for reconsideration of

the December 2, 2020 order seeking to vacate that order on the ground that

she did not receive notice of the hearing.          Defendant’s Motion for

Reconsideration ¶¶5-9. On December 11, 2020, the trial court entered an

order scheduling a hearing on Defendant’s motion for reconsideration. Trial

Court Order, 12/11/20. Prior to the hearing on the motion for reconsideration,

Plaintiff filed a response to the motion for reconsideration and two other

motions concerning his access to the house to obtain his personal property.

Plaintiff’s Answer to Defendant’s Motion for Reconsideration; Docket Entries

at 1-2.




                                    -2-
J-S30040-21


      On December 16, 2020, the trial court notified the parties that due to

the Covid-19 pandemic, the hearing would be conducted on a virtual platform

and requested that the parties confirm their email addresses to which the link

for the hearing would be sent. 12/16/20 Email, attached to Plaintiff’s 1/4/21

Motion for Reconsideration as Exhibit A. Plaintiff confirmed his email address

and received the link for the hearing, but although he clicked on the link at

the scheduled time of the hearing and was placed in the waiting room, he was

reported as having left the waiting room at the time that the hearing started

and, as a result, the hearing proceeded in his absence.      Plaintiff’s 1/4/21

Motion for Reconsideration ¶¶4-7; N.T., 12/17/20, at 2. At this brief hearing,

which lasted less than 10 minutes, the trial court emphasized to Defendant’s

counsel, who was able to successfully connect, that it was important that an

order be entered promptly that safely provided Plaintiff access to the house to

obtain his personal property. N.T., 12/17/20, at 2-6.   The trial court did not

issue any order in Plaintiff’s absence, but suggested that, to expedite the

process, Defendant’s counsel could draft and submit an order giving Plaintiff

access to retrieve his belongings and Defendant’s counsel agreed to do so.

Id. at 4-6.

      After the hearing was over, Plaintiff notified the trial court and

Defendant’s counsel that he had been on the computer but that he was not

let into the hearing. 12/17/20 Emails, attached to Plaintiff’s 1/4/21 Motion

for Reconsideration as Exhibits D, E, F, & G. Defendant’s counsel emailed a


                                     -3-
J-S30040-21


proposed order to Plaintiff and the trial court on December 18, 2020, and

Plaintiff on December 18, 2020 emailed Defendant’s counsel and the trial court

that he objected to the proposed order.          12/18/20 Emails, attached to

Plaintiff’s 1/4/21 Motion for Reconsideration as Exhibits H & I. On December

21, 2020, the trial court signed the proposed order and that order was entered

on December 22, 2020. This order vacated the December 2, 2020 order and

ordered that Plaintiff was granted access to the house at issue for up to two

eight-hour periods of time to remove his personal property and that Plaintiff

could bring a constable with him, at a cost to be shared by the parties. Trial

Court Order, 12/22/20.

       Plaintiff filed motions challenging the December 22, 2020 order and

seeking a new hearing and the trial court scheduled an in person hearing on

these motions for January 14, 2021. Trial Court Orders, 12/31/20; Trial Court

Orders, 1/4/21. On January 11, 2021, before that hearing, Plaintiff filed the

instant appeal.1

____________________________________________


1 Plaintiff asserts that the December 22, 2020 order is appealable as a final
order. Because the proceeding in which the order was filed was a petition for
an emergency order to provide Plaintiff access to a house to retrieve his
personal property and not a complaint seeking to determine or enforce
ownership rights with respect to the house in question or seeking damages for
eviction or interference with those rights, we agree that the order disposed of
the entire proceeding and that it is therefore a final order under Pa.R.A.P.
341(b)(1). Although the trial court in its opinion states that this matter is
moot and Plaintiff agrees that the appeal is moot, but contends that this Court
should nonetheless hear the appeal, Trial Court Opinion at 2, Appellant’s Brief
at 15, we cannot conclude on the record before us that the appeal is moot.
(Footnote Continued Next Page)


                                           -4-
J-S30040-21


       Plaintiff argues in this appeal that the December 22, 2020 order must

be vacated because he was not present at the December 17, 2020 hearing

that resulted in the December 22, 2020 order and because the relief that the

December 22, 2020 order granted is allegedly inadequate. Before addressing

the merits of these issues, however, we must consider whether Plaintiff failed

to preserve any issues for review.

       On February 9, 2021, the trial court entered an order pursuant to

Pa.R.A.P. 1925(b) directing Appellant to file and serve on the trial judge within

21 days a concise statement of errors complained of on appeal and stating

that any issue not included in a timely filed statement of errors complained of

on appeal “shall be deemed waived.” Trial Court Order, 2/9/21. In its March

5, 2021 Rule 1925(a) opinion, the trial court stated that no statement of errors

complained of on appeal had been filed and concluded that Plaintiff had

therefore waived all issues in the appeal. Trial Court Opinion at 1-2.

       We agree that Plaintiff waived all issues in this appeal. The law is clear

that where the trial court has issued a Rule 1925(b) order and the docket

shows that it was sent by the court to all parties, the appellant’s failure to file


____________________________________________


The record does not show that Plaintiff has retrieved his personal property and
Plaintiff’s admission that the case is moot is based solely on the fact that the
trial court entered an order on February 9, 2021 vacating the December 22,
2020 order. Appellant’s Brief at 15. That February 9, 2021 order, however,
is of no effect, as it was filed after Plaintiff filed the instant appeal and more
than thirty days after the December 22, 2020 order and the trial court
therefore no longer had jurisdiction to grant reconsideration of that order or
to vacate it. Pa.R.A.P. 1701(a), (b)(3).

                                           -5-
J-S30040-21


and serve on the trial court a statement of errors complained of on appeal in

compliance with that order automatically waives all issues on appeal. U.S.

Bank, N.A. for Certificateholders of LXS 2007-7N Trust Fund v. Hua,

193 A.3d 994, 997 (Pa. Super. 2018); In re Estate of Boyle, 77 A.3d 674,

679 (Pa. Super. 2013); Everett Cash Mutual Insurance Co. v. T.H.E.

Insurance Co., 804 A.2d 31, 33-34 (Pa. Super. 2002); Giles v. Douglass,

747 A.2d 1236, 1237 (Pa. Super. 2000). The docket entries in this case show

that copies of the trial court’s 1925(b) order were sent to the parties on that

date. Docket Entries at 2. The docket also shows that Plaintiff filed no concise

statement of errors complained of on appeal in the 21-day period after the

trial court’s Rule 1925(b) order. Id. Plaintiff does not contend that he timely

filed any statement of errors complained of in this appeal or that he did not

receive the trial court’s Rule 1925(b) order. Nor does he assert in his brief

that anything excused his failure to comply with the trial court’s Rule 1925(b)

order.

      Moreover, even if Plaintiff were not barred by waiver, his appeal would

fail on the merits. Contrary to Plaintiff’s contentions, there was no improper

ex parte communication between the trial court and Defendant’s counsel and

Plaintiff was not deprived of the opportunity to be heard. While Plaintiff was

not present at the on-line hearing, that was the result of a computer problem

that led the court to believe that Plaintiff had left the virtual waiting room and

chosen not to participate, N.T., 12/17/20, at 2, not an intentional exclusion or


                                      -6-
J-S30040-21


any failure to give Plaintiff adequate notice of the hearing. The hearing was

transcribed and its contents were not concealed from Plaintiff.

      In   addition,   Plaintiff   was   served   with   Defendant’s   motion   for

reconsideration of the December 2, 2020 order on December 3, 2020 and

responded at length to that motion on December 7, 2020, 10 days before the

hearing.    Plaintiff’s Answer to Defendant’s Motion for Reconsideration.

Plaintiff’s objections to the vacating of the December 2, 2020 order had

therefore been presented to the trial court before the hearing. Plaintiff also

was given notice of the proposed order on December 18, 2020 and notified

the trial court that same day, before the trial court signed the order on

December 21, 2020, that he objected to the proposed order on the ground

that it limited his rights to access the house.      Plaintiff’s 1/4/21 Motion for

Reconsideration as Exhibits H & I.

      Plaintiff’s claim that the relief that the December 22, 2020 order granted

is inadequate is likewise without merit. This case was brought to obtain an

order allowing Plaintiff to retrieve personal belongings. The sole issue before

the trial court in this proceeding was Plaintiff’s emergency need to access the

jointly owned house to retrieve his personal property, not his ownership rights




                                         -7-
J-S30040-21


with respect to the house or whether Defendant had wrongfully excluded him

from the house.2

       The relief granted in the December 22, 2020 order addressed that

limited issue of access to retrieve personal belongings and provided

reasonable and appropriate relief, up to two eight-hour periods of access with

the presence of a constable, with that expense shared by the parties. Trial

Court Order, 12/22/20. The fact that the order does not require Defendant to

provide unlimited access or impose all costs on Defendant does not make it

an unreasonable resolution of the limited issue of emergency need for access

to retrieve personal property or make it an abuse of the trial court’s discretion.

If Plaintiff wishes to assert claims that his joint ownership of the property

entitles him to access to the house other than to retrieve his belongings or

that he is entitled to compensation for expenses wrongfully caused by

Defendant, his remedy is to file an action to resolve the issue of ownership of

the house or to seek damages or other relief for violation of those ownership

rights, not to attempt to convert a proceeding to obtain access to retrieve

personal property into a litigation over the ownership of real property.




____________________________________________


2 Indeed, if this proceeding encompassed any claims beyond access to retrieve
personal property, the order of December 22, 2020 would not be a final order,
as it would not dispose of all claims, and we would be required to quash this
appeal. See Spuglio v. Cugini, 818 A.2d 1286, 1287 (Pa. Super. 2003)
(“Generally, only final orders are appealable, and final orders are defined as
orders disposing of all claims and all parties”).

                                           -8-
J-S30040-21


      For the foregoing reasons, we conclude that Plaintiff’s failure to file a

Rule 1925(b) statement waived all issues in this appeal and that even if it had

not, the trial court did not err in entering the December 22, 2020 order.

Accordingly, we affirm the trial court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2022




                                      -9-